Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claim 1. More specifically, the prior art, including Browning (US 2018/0272172 A1), fails to teach a rail forming a closed loop and having first and second stations, each with incline and decline portions, wherein each station contains “a ramp for the rider to climb upward while the rider is coupled to the trolley, the ramp contained within the first station being different than the ramp contained within the second station.” While Browning discloses a singular station at the beginning of the zip coaster rail (see Figs. 1 and 2), Browning fails to teach a second different station along the closed loop rail having both incline and decline portions and a ramp for the rider to climb upward while the rider is coupled to the trolley. While the secondary reference Liggett et al. (US 2017/0036123 A1) teaches multiple interconnected challenge courses (160) with stairs and intermediate platforms (170) (Fig. 1), the zip track (20) does not have incline and decline portions that follow the stairs. Thus, the Examiner finds that the combination of Browning and Liggett would suggest having multiple interconnected challenge courses or stations with multiple platforms (as seen in Fig. 7 of Liggett), but would not necessarily teach a closed loop rail having inclined and decline portions at multiple stations having ramps that allow that rider to stay coupled to the trolley at said stations. Rather, Liggett teaches that “[t]he puck track 260 may be used within the challenge course 160 when the zip track 20 is not used as a means to move about the challenge course 160.” Thus, this would suggest that the rider is coupled to a separate puck track when ascending stairs or a ramp in the combination with Browning. Therefore, the Examiner finds that it would require an improper degree of hindsight reasoning to modify Browning in view of Liggett to meet the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617